                  Case 5:19-mj-00043-DW Document 4 Filed 04/24/19 Page 1 of 2 PageID #: 15

A093 (Rev. 11/13)SearchandSeizureWarrant



                                           United States District Court
                                                                             for the

                                                                 District of South Dakota


                   In the Matter ofthe Search of
              (Briefly describe the property to be searched
               or identify the person by name and address)                              CaseNo.
   A property described [Address Redacted], Pine Ridge,
                                      SD
                                                                                             REDACTED

                                                  SEARCH AND SEIZURE WARRANT

To:       Any authorized law enforcement officer
        An application by a federal law enforcement ofBcer or an attorney for the government requests the search
ofdie following person or property located in the                            District of            South Dakota
(identify the person or describe the property to be searched and give its location)'.


      A property described [Address Redacted], Pine Ridge, SD




          I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or proper^
described above, and that such search will reveal(identify the person or describe the property to be seized):

         Evidence of a crime of Armed Robbery, in violation of 18 U.S.C. §§ 2111 and 1153, as outlined in the affidavit in support
     of the search warrant, which Is incorporated herein by this reference.

         I find that the affidavit, or any recorded testimony, establishes probable cause to search and seize the person or
      property.

          YOU ARE COMMANDED to execute this warrant on or before                                                         _(not to exceed 14 days)
    J0in the daytime 6:00 a.m. to 10:00 p.m.                   □ at any time in the day or niglK because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to th^e
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
          The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                         Daneta Wollmann
                                                                                                   (UnitedStates Magistrate Judge)

      □ Pursuant to 18 U.S.C. § 3103a(b),Ifind that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (checkthe appropriate box)
      O for           days (not to exceed 30)      □ until, file facts justifying, the later specific date of


Date and time issued:
                                                                                                           Judge's signature

Cify and state:             Rapid City, SD                                                  Daneta Wollmann, U.S. Magistrate Judge
                                                                                                        Printedname and title
Case 5:19-mj-00043-DW Document 4 Filed 04/24/19 Page 2 of 2 PageID #: 16
